


Exhibit 10.23

 

ADOBE SYSTEMS INCORPORATED

2005 EQUITY INCENTIVE ASSUMPTION PLAN

(as amended January 24, 2008)

 


1.             ESTABLISHMENT, PURPOSE AND TERM OF PLAN.


 


1.1         ESTABLISHMENT.  ADOBE SYSTEMS INCORPORATED, A DELAWARE CORPORATION,
HEREBY ESTABLISHES THE ADOBE SYSTEMS INCORPORATED 2005 EQUITY INCENTIVE
ASSUMPTION PLAN (THE “PLAN”) EFFECTIVE AS OF DECEMBER 3, 2005 (THE “EFFECTIVE
DATE”).


 


1.2           BACKGROUND AND PURPOSE.  THE PLAN IS ESTABLISHED IN CONNECTION
WITH THE ACQUISITION BY THE COMPANY OF MACROMEDIA, INC. AND IS INTENDED TO
COMPLY WITH RULE 4350(I)(1)(A)(III) OF THE NASDAQ QUALITATIVE LISTING
REQUIREMENTS.  THE PURPOSE OF THE PLAN IS TO ADVANCE THE INTERESTS OF THE
PARTICIPATING COMPANY GROUP AND ITS STOCKHOLDERS BY PROVIDING AN INCENTIVE TO
ATTRACT, RETAIN AND REWARD PERSONS PERFORMING SERVICES FOR THE PARTICIPATING
COMPANY GROUP AND BY MOTIVATING SUCH PERSONS TO CONTRIBUTE TO THE GROWTH AND
PROFITABILITY OF THE PARTICIPATING COMPANY GROUP.  THE PLAN SEEKS TO ACHIEVE
THIS PURPOSE BY PROVIDING FOR AWARDS IN THE FORM OF OPTIONS, STOCK APPRECIATION
RIGHTS, STOCK PURCHASE RIGHTS, STOCK BONUSES, PERFORMANCE SHARES AND PERFORMANCE
UNITS.  OUTSTANDING AWARDS SHALL CONTINUE TO BE GOVERNED BY AND ADMINISTERED
UNDER THE TERMS OF THE MACROMEDIA PLANS PURSUANT TO WHICH THEY ORIGINALLY WERE
GRANTED.  AWARDS GRANTED ON OR AFTER THE EFFECTIVE DATE SHALL BE SUBJECT TO THE
TERMS OF THIS PLAN.


 


1.3           TERM OF PLAN.  THE PLAN SHALL CONTINUE IN EFFECT UNTIL THE EARLIER
OF ITS TERMINATION BY THE BOARD OR THE DATE ON WHICH ALL OF THE SHARES OF STOCK
AVAILABLE FOR ISSUANCE UNDER THE PLAN HAVE BEEN ISSUED AND ALL RESTRICTIONS ON
SUCH SHARES UNDER THE TERMS OF THE PLAN AND THE AGREEMENTS EVIDENCING AWARDS
GRANTED UNDER THE PLAN HAVE LAPSED; PROVIDED, HOWEVER, THAT NO AWARDS MAY BE
MADE FROM RESERVE A AFTER AUGUST 1, 2009, AND NO AWARDS MAY BE MADE FROM RESERVE
B AFTER NOVEMBER 10, 2014.


 


2.             DEFINITIONS AND CONSTRUCTION.


 


2.1           DEFINITIONS.  WHENEVER USED HEREIN, THE FOLLOWING TERMS SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)           “AFFILIATE” MEANS (I) AN ENTITY, OTHER THAN A PARENT CORPORATION,
THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES, CONTROLS
THE COMPANY OR (II) AN ENTITY, OTHER THAN A SUBSIDIARY CORPORATION, THAT IS
CONTROLLED BY THE COMPANY DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARY ENTITIES.  FOR THIS PURPOSE, THE TERM “CONTROL” (INCLUDING THE TERM
“CONTROLLED BY”) MEANS THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO
DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE RELEVANT
ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR
OTHERWISE; OR SHALL HAVE SUCH OTHER MEANING ASSIGNED SUCH TERM FOR THE PURPOSES
OF REGISTRATION ON FORM S-8 UNDER THE SECURITIES ACT.

 

1

--------------------------------------------------------------------------------


 


(B)           “AWARD” MEANS ANY OPTION, SAR, STOCK PURCHASE RIGHT, STOCK BONUS,
PERFORMANCE SHARE OR PERFORMANCE UNIT GRANTED UNDER THE PLAN.


 


(C)           “AWARD AGREEMENT” MEANS A WRITTEN AGREEMENT BETWEEN THE COMPANY
AND A PARTICIPANT SETTING FORTH THE TERMS, CONDITIONS AND RESTRICTIONS OF THE
AWARD GRANTED TO THE PARTICIPANT.  AN AWARD AGREEMENT MAY BE AN “OPTION
AGREEMENT,” AN “SAR AGREEMENT,” A “STOCK PURCHASE AGREEMENT,” A “STOCK BONUS
AGREEMENT,” A “PERFORMANCE SHARE AGREEMENT” OR A “PERFORMANCE UNIT AGREEMENT.”


 


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


 


(F)            “COMMITTEE” MEANS THE EXECUTIVE COMPENSATION COMMITTEE OR OTHER
COMMITTEE OF THE BOARD DULY APPOINTED TO ADMINISTER THE PLAN AND HAVING SUCH
POWERS AS SHALL BE SPECIFIED BY THE BOARD.  IF NO COMMITTEE OF THE BOARD HAS
BEEN APPOINTED TO ADMINISTER THE PLAN, THE BOARD SHALL EXERCISE ALL OF THE
POWERS OF THE COMMITTEE GRANTED HEREIN, AND, IN ANY EVENT, THE BOARD MAY IN ITS
DISCRETION EXERCISE ANY OR ALL OF SUCH POWERS.


 


(G)           “COMPANY” MEANS ADOBE SYSTEMS INCORPORATED, A DELAWARE
CORPORATION, OR ANY SUCCESSOR CORPORATION THERETO.


 


(H)           “DISABILITY” MEANS THE PERMANENT AND TOTAL DISABILITY OF THE
PARTICIPANT, WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE.


 


(I)            “DIVIDEND EQUIVALENT” MEANS A CREDIT, MADE AT THE DISCRETION OF
THE COMMITTEE OR AS OTHERWISE PROVIDED BY THE PLAN, TO THE ACCOUNT OF A
PARTICIPANT IN AN AMOUNT EQUAL TO THE CASH DIVIDENDS PAID ON ONE SHARE OF STOCK
FOR EACH SHARE OF STOCK REPRESENTED BY AN AWARD HELD BY SUCH PARTICIPANT.


 


(J)            “EMPLOYEE” MEANS ANY PERSON TREATED AS AN EMPLOYEE IN THE RECORDS
OF A PARTICIPATING COMPANY (INCLUDING AN OFFICER OR A MEMBER OF THE BOARD WHO IS
ALSO AN EMPLOYEE); PROVIDED, HOWEVER, THAT NEITHER SERVICE AS A MEMBER OF THE
BOARD NOR PAYMENT OF A DIRECTOR’S FEE SHALL BE SUFFICIENT TO CONSTITUTE
EMPLOYMENT FOR PURPOSES OF THE PLAN.


 


(K)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(L)            “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF A SHARE
OF STOCK OR OTHER PROPERTY AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, OR
BY THE COMPANY, IN ITS DISCRETION, IF SUCH DETERMINATION IS EXPRESSLY ALLOCATED
TO THE COMPANY HEREIN, SUBJECT TO THE FOLLOWING:

 

(I)            IF, ON SUCH DATE, THE STOCK IS LISTED ON A NATIONAL OR REGIONAL
SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK
SHALL BE THE CLOSING PRICE OF A SHARE OF STOCK (OR THE MEAN OF THE CLOSING BID
AND ASKED PRICES OF A SHARE OF STOCK IF THE STOCK IS SO QUOTED INSTEAD) AS
QUOTED ON THE NASDAQ NATIONAL MARKET, THE NASDAQ

 

2

--------------------------------------------------------------------------------


 

SmallCap Market or such other national or regional securities exchange or market
system constituting the primary market for the Stock, as reported in The Wall
Street Journal or such other source as the Company deems reliable.  If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Committee, in its discretion.

 

(II)           IF, ON SUCH DATE, THE STOCK IS NOT LISTED ON A NATIONAL OR
REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE
OF STOCK SHALL BE AS DETERMINED BY THE COMMITTEE IN GOOD FAITH WITHOUT REGARD TO
ANY RESTRICTION OTHER THAN A RESTRICTION WHICH, BY ITS TERMS, WILL NEVER LAPSE.

 


(M)          “INSIDER” MEANS AN OFFICER, A MEMBER OF THE BOARD OR ANY OTHER
PERSON WHOSE TRANSACTIONS IN STOCK ARE SUBJECT TO SECTION 16 OF THE EXCHANGE
ACT.


 


(N)           “MACROMEDIA PLANS” MEANS THE EQUITY INCENTIVE PLANS OF MACROMEDIA,
INC DESCRIBED IN SECTION 4.1 OF THE PLAN.


 


(O)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION NOT INTENDED TO BE (AS
SET FORTH IN THE AWARD AGREEMENT) AN INCENTIVE STOCK OPTION WITHIN THE MEANING
OF SECTION 422(B) OF THE CODE.


 


(P)           “OFFICER” MEANS ANY PERSON DESIGNATED BY THE BOARD AS AN OFFICER
OF THE COMPANY.


 


(Q)           “OPTION” MEANS THE RIGHT TO PURCHASE STOCK AT A STATED PRICE FOR A
SPECIFIED PERIOD OF TIME GRANTED TO A PARTICIPANT PURSUANT TO SECTION 6 OF THE
PLAN.  ALL OPTIONS SHALL BE NONSTATUTORY STOCK OPTIONS.


 


(R)            “OUTSTANDING AWARD” MEANS AN AWARD OUTSTANDING IMMEDIATELY PRIOR
TO THE EFFECTIVE DATE UNDER THE MACROMEDIA PLANS.


 


(S)            “PARENT CORPORATION” MEANS ANY PRESENT OR FUTURE “PARENT
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(T)            “PARTICIPANT” MEANS ANY ELIGIBLE PERSON WHO HAS BEEN GRANTED ONE
OR MORE AWARDS.


 


(U)           “PARTICIPATING COMPANY” MEANS THE COMPANY OR ANY PARENT
CORPORATION, SUBSIDIARY CORPORATION OR AFFILIATE.


 


(V)           “PARTICIPATING COMPANY GROUP” MEANS, AT ANY POINT IN TIME, ALL
CORPORATIONS COLLECTIVELY WHICH ARE THEN PARTICIPATING COMPANIES.


 


(W)          “PERFORMANCE AWARD” MEANS AN AWARD OF PERFORMANCE SHARES OR
PERFORMANCE UNITS.

 

3

--------------------------------------------------------------------------------


 


(X)            “PERFORMANCE AWARD FORMULA” MEANS, FOR ANY PERFORMANCE AWARD, A
FORMULA OR TABLE ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 9.3 OF THE
PLAN WHICH PROVIDES THE BASIS FOR COMPUTING THE VALUE OF A PERFORMANCE AWARD AT
ONE OR MORE THRESHOLD LEVELS OF ATTAINMENT OF THE APPLICABLE PERFORMANCE
GOAL(S) MEASURED AS OF THE END OF THE APPLICABLE PERFORMANCE PERIOD.


 


(Y)           “PERFORMANCE GOAL” MEANS A PERFORMANCE GOAL ESTABLISHED BY THE
COMMITTEE PURSUANT TO SECTION 9.3 OF THE PLAN.


 


(Z)            “PERFORMANCE PERIOD” MEANS A PERIOD ESTABLISHED BY THE COMMITTEE
PURSUANT TO SECTION 9.3 OF THE PLAN AT THE END OF WHICH ONE OR MORE PERFORMANCE
GOALS ARE TO BE MEASURED.


 


(AA)          “PERFORMANCE SHARE” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 9 OF THE PLAN TO RECEIVE A PAYMENT
EQUAL TO THE VALUE OF A PERFORMANCE SHARE, AS DETERMINED BY THE COMMITTEE, BASED
ON PERFORMANCE.


 


(BB)         “PERFORMANCE UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 9 OF THE PLAN TO RECEIVE A PAYMENT
EQUAL TO THE VALUE OF A PERFORMANCE UNIT, AS DETERMINED BY THE COMMITTEE, BASED
UPON PERFORMANCE.


 


(CC)          “RESERVE A” MEANS THE SHARES OF STOCK DESCRIBED IN SECTION 4.1 OF
THE PLAN AS BEING ALLOCATED TO SUCH RESERVE.


 


(DD)         “RESERVE B” MEANS THE SHARES OF STOCK DESCRIBED IN SECTION 4.1 OF
THE PLAN AS BEING ALLOCATED TO SUCH RESERVE.


 


(EE)          “RESTRICTION PERIOD” MEANS THE PERIOD ESTABLISHED IN ACCORDANCE
WITH SECTION 8.5 OF THE PLAN DURING WHICH SHARES SUBJECT TO A STOCK AWARD ARE
SUBJECT TO VESTING CONDITIONS.


 


(FF)          “RULE 16B-3” MEANS RULE 16B-3 UNDER THE EXCHANGE ACT, AS AMENDED
FROM TIME TO TIME, OR ANY SUCCESSOR RULE OR REGULATION.


 


(GG)        “SAR” OR “STOCK APPRECIATION RIGHT” MEANS A BOOKKEEPING ENTRY
REPRESENTING, FOR EACH SHARE OF STOCK SUBJECT TO SUCH SAR, A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 7 OF THE PLAN TO RECEIVE PAYMENT OF AN AMOUNT
EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE
DATE OF EXERCISE OF THE SAR OVER THE EXERCISE PRICE.


 


(HH)        “SECTION 162(M)” MEANS SECTION 162(M) OF THE CODE.


 


(II)          “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


(JJ)          “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT WITH THE PARTICIPATING
COMPANY GROUP AS AN EMPLOYEE.  UNLESS OTHERWISE DETERMINED BY THE BOARD, A
PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED IF THE PARTICIPANT
CEASES TO RENDER SERVICE TO THE PARTICIPATING COMPANY GROUP AS AN EMPLOYEE. 
HOWEVER, A PARTICIPANT’S SERVICE

 

4

--------------------------------------------------------------------------------


 

shall not be deemed to have terminated merely because of a change in the
Participating Company for which the Participant renders such Service as an
Employee, provided that there is no interruption or termination of the
Participant’s Service.  Furthermore, a Participant’s Service shall not be deemed
to have terminated if the Participant takes any bona fide leave of absence
approved by the Company of ninety (90) days or less.  In the event of a leave in
excess of ninety (90) days, the Participant’s Service shall be deemed to
terminate on the ninety-first (91st) day of the leave unless the Participant’s
right to return to Service is guaranteed by statute or contract. 
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement.  A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the corporation for which the Participant performs Service
ceasing to be a Participating Company.  Subject to the foregoing, the Company,
in its discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.


 


(KK)        “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, AS ADJUSTED FROM TIME
TO TIME IN ACCORDANCE WITH SECTION 4.2 OF THE PLAN.


 


(LL)          “STOCK AWARD” MEANS AN AWARD OF A STOCK BONUS OR A STOCK PURCHASE
RIGHT.


 


(MM)      “STOCK BONUS” MEANS STOCK GRANTED TO A PARTICIPANT PURSUANT TO
SECTION 8 OF THE PLAN.


 


(NN)        “STOCK PURCHASE RIGHT” MEANS A RIGHT TO PURCHASE STOCK GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 8 OF THE PLAN.


 


(OO)        “SUBSIDIARY CORPORATION” MEANS ANY PRESENT OR FUTURE “SUBSIDIARY
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(PP)        “VESTING CONDITIONS” MEAN THOSE CONDITIONS ESTABLISHED IN ACCORDANCE
WITH SECTION 8.5 OF THE PLAN PRIOR TO THE SATISFACTION OF WHICH SHARES SUBJECT
TO A STOCK AWARD REMAIN SUBJECT TO FORFEITURE OR A REPURCHASE OPTION IN FAVOR OF
THE COMPANY.


 


2.2           CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THE PLAN.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT, THE
SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE SINGULAR. 
USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE CONTEXT CLEARLY
REQUIRES OTHERWISE.

 

5

--------------------------------------------------------------------------------


 


3.             ADMINISTRATION.


 


3.1           ADMINISTRATION BY THE COMMITTEE.  THE PLAN SHALL BE ADMINISTERED
BY THE COMMITTEE.  ALL QUESTIONS OF INTERPRETATION OF THE PLAN OR OF ANY AWARD
SHALL BE DETERMINED BY THE COMMITTEE, AND SUCH DETERMINATIONS SHALL BE FINAL AND
BINDING UPON ALL PERSONS HAVING AN INTEREST IN THE PLAN OR SUCH AWARD.

 


3.2           AUTHORITY OF OFFICERS.  ANY OFFICER SHALL HAVE THE AUTHORITY TO
ACT ON BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER, RIGHT, OBLIGATION,
DETERMINATION OR ELECTION WHICH IS THE RESPONSIBILITY OF OR WHICH IS ALLOCATED
TO THE COMPANY HEREIN, PROVIDED THE OFFICER HAS APPARENT AUTHORITY WITH RESPECT
TO SUCH MATTER, RIGHT, OBLIGATION, DETERMINATION OR ELECTION.  THE BOARD MAY, IN
ITS DISCRETION, DELEGATE TO A COMMITTEE COMPRISED OF ONE OR MORE OFFICERS THE
AUTHORITY TO GRANT ONE OR MORE OPTIONS, WITHOUT FURTHER APPROVAL OF THE BOARD OR
THE COMMITTEE, TO ANY EMPLOYEE, OTHER THAN A PERSON WHO, AT THE TIME OF SUCH
GRANT, IS AN INSIDER; PROVIDED, HOWEVER, THAT (I) SUCH AWARDS SHALL NOT BE
GRANTED FOR SHARES IN EXCESS OF THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK
AUTHORIZED FOR ISSUANCE PURSUANT TO SECTION 4.1, (II) THE EXERCISE PRICE PER
SHARE OF EACH OPTION SHALL BE NOT LESS THAN THE FAIR MARKET VALUE PER SHARE OF
THE STOCK ON THE EFFECTIVE DATE OF GRANT (OR, IF THE STOCK HAS NOT TRADED ON
SUCH DATE, ON THE LAST DAY PRECEDING THE EFFECTIVE DATE OF GRANT ON WHICH THE
STOCK WAS TRADED, PURSUANT TO SECTION 2.1(N)(1) ABOVE), AND (III) EACH SUCH
AWARD SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE APPROPRIATE STANDARD
FORM OF AWARD AGREEMENT APPROVED BY THE BOARD OR THE COMMITTEE AND SHALL CONFORM
TO THE PROVISIONS OF THE PLAN AND SUCH OTHER GUIDELINES AS SHALL BE ESTABLISHED
FROM TIME TO TIME BY THE BOARD OR THE COMMITTEE.


 


3.3           ADMINISTRATION WITH RESPECT TO INSIDERS.  WITH RESPECT TO
PARTICIPATION BY INSIDERS IN THE PLAN, AT ANY TIME THAT ANY CLASS OF EQUITY
SECURITY OF THE COMPANY IS REGISTERED PURSUANT TO SECTION 12 OF THE EXCHANGE
ACT, THE PLAN SHALL BE ADMINISTERED IN COMPLIANCE WITH THE REQUIREMENTS, IF ANY,
OF RULE 16B-3.


 


3.4           POWERS OF THE COMMITTEE.  IN ADDITION TO ANY OTHER POWERS SET
FORTH IN THE PLAN AND SUBJECT TO THE PROVISIONS OF THE PLAN, THE COMMITTEE SHALL
HAVE THE FULL AND FINAL POWER AND AUTHORITY, IN ITS DISCRETION:


 


(A)           TO DETERMINE THE PERSONS TO WHOM, AND THE TIME OR TIMES AT WHICH,
AWARDS SHALL BE GRANTED AND THE NUMBER OF SHARES OF STOCK OR UNITS TO BE SUBJECT
TO EACH AWARD;


 


(B)           TO DETERMINE THE TYPE OF AWARD GRANTED;


 


(C)           TO DETERMINE THE FAIR MARKET VALUE OF SHARES OF STOCK OR OTHER
PROPERTY;


 


(D)           TO DETERMINE THE TERMS, CONDITIONS AND RESTRICTIONS APPLICABLE TO
EACH AWARD (WHICH NEED NOT BE IDENTICAL) AND ANY SHARES ACQUIRED PURSUANT
THERETO, INCLUDING, WITHOUT LIMITATION, (I) THE EXERCISE OR PURCHASE PRICE OF
SHARES PURCHASED PURSUANT TO ANY AWARD, (II) THE METHOD OF PAYMENT FOR SHARES
PURCHASED PURSUANT TO ANY AWARD, (III) THE METHOD FOR SATISFACTION OF ANY TAX
WITHHOLDING OBLIGATION ARISING IN CONNECTION WITH AWARD, INCLUDING BY THE
WITHHOLDING OR DELIVERY OF SHARES OF STOCK, (IV) THE TIMING, TERMS AND
CONDITIONS OF THE EXERCISABILITY OR VESTING OF ANY AWARD OR ANY SHARES ACQUIRED
PURSUANT THERETO, (V) THE

 

6

--------------------------------------------------------------------------------



 

Performance Award Formula and Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (vi) the time of the
expiration of any Award, (vii) the effect of the Participant’s termination of
Service on any of the foregoing, and (viii) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto not
inconsistent with the terms of the Plan;


 


(E)           TO DETERMINE WHETHER AN AWARD OF SARS, PERFORMANCE SHARES OR
PERFORMANCE UNITS WILL BE SETTLED IN SHARES OF STOCK, CASH, OR IN ANY
COMBINATION THEREOF;


 


(F)            TO APPROVE ONE OR MORE FORMS OF AWARD AGREEMENT;


 


(G)           TO AMEND, MODIFY, EXTEND, CANCEL OR RENEW ANY AWARD OR TO WAIVE
ANY RESTRICTIONS OR CONDITIONS APPLICABLE TO ANY AWARD OR ANY SHARES ACQUIRED
PURSUANT THERETO;


 


(H)           TO ACCELERATE, CONTINUE, EXTEND OR DEFER THE EXERCISABILITY OR
VESTING OF ANY AWARD OR ANY SHARES ACQUIRED PURSUANT THERETO, INCLUDING WITH
RESPECT TO THE PERIOD FOLLOWING A PARTICIPANT’S TERMINATION OF SERVICE;


 


(I)            TO PRESCRIBE, AMEND OR RESCIND RULES, GUIDELINES AND POLICIES
RELATING TO THE PLAN, OR TO ADOPT SUB-PLANS OR SUPPLEMENTS TO, OR ALTERNATIVE
VERSIONS OF, THE PLAN, INCLUDING, WITHOUT LIMITATION, AS THE COMMITTEE DEEMS
NECESSARY OR DESIRABLE TO COMPLY WITH THE LAWS OF OR TO ACCOMMODATE THE LAWS,
REGULATIONS, TAX OR ACCOUNTING EFFECTIVENESS, ACCOUNTING PRINCIPLES OR CUSTOM
OF, FOREIGN JURISDICTIONS WHOSE CITIZENS MAY BE GRANTED AWARDS; AND


 


(J)            TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD AGREEMENT AND TO MAKE ALL OTHER
DETERMINATIONS AND TAKE SUCH OTHER ACTIONS WITH RESPECT TO THE PLAN OR ANY AWARD
AS THE COMMITTEE MAY DEEM ADVISABLE TO THE EXTENT NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN OR APPLICABLE LAW.


 


3.5           OPTION REPRICING.  WITHOUT THE AFFIRMATIVE VOTE OF HOLDERS OF A
MAJORITY OF THE SHARES OF STOCK CAST IN PERSON OR BY PROXY AT A MEETING OF THE
STOCKHOLDERS OF THE COMPANY AT WHICH A QUORUM REPRESENTING A MAJORITY OF ALL
OUTSTANDING SHARES OF STOCK IS PRESENT OR REPRESENTED BY PROXY, THE BOARD SHALL
NOT APPROVE A PROGRAM PROVIDING FOR EITHER (A) THE CANCELLATION OF OUTSTANDING
OPTIONS AND THE GRANT IN SUBSTITUTION THEREFORE OF NEW OPTIONS HAVING A LOWER
EXERCISE PRICE OR (B) THE AMENDMENT OF OUTSTANDING OPTIONS TO REDUCE THE
EXERCISE PRICE THEREOF.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO
“ISSUING OR ASSUMING A STOCK OPTION IN A TRANSACTION TO WHICH SECTION
424(A) APPLIES,” WITHIN THE MEANING OF SECTION 424 OF THE CODE.


 


3.6           INDEMNIFICATION.  IN ADDITION TO SUCH OTHER RIGHTS OF
INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR THE COMMITTEE OR AS
OFFICERS OR EMPLOYEES OF THE PARTICIPATING COMPANY GROUP, MEMBERS OF THE BOARD
OR THE COMMITTEE AND ANY OFFICERS OR EMPLOYEES OF THE PARTICIPATING COMPANY
GROUP TO WHOM AUTHORITY TO ACT FOR THE BOARD, THE COMMITTEE OR THE COMPANY IS
DELEGATED SHALL BE INDEMNIFIED BY THE COMPANY AGAINST ALL REASONABLE EXPENSES,
INCLUDING ATTORNEYS’ FEES, ACTUALLY AND NECESSARILY INCURRED IN CONNECTION WITH
THE DEFENSE OF ANY ACTION, SUIT OR PROCEEDING, OR IN CONNECTION WITH ANY APPEAL
THEREIN, TO WHICH THEY OR ANY OF THEM MAY BE A PARTY BY REASON OF ANY ACTION
TAKEN OR FAILURE TO ACT UNDER OR IN CONNECTION WITH THE PLAN, OR ANY RIGHT
GRANTED HEREUNDER, AND AGAINST ALL AMOUNTS PAID BY THEM IN SETTLEMENT THEREOF
(PROVIDED SUCH SETTLEMENT IS APPROVED BY INDEPENDENT LEGAL COUNSEL

 

7

--------------------------------------------------------------------------------


 

selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.


 


4.             SHARES SUBJECT TO PLAN.


 


4.1           MAXIMUM NUMBER OF SHARES ISSUABLE.  THE PLAN SHALL HAVE TWO
SEPARATE SHARE RESERVES (“RESERVE A” AND “RESERVE B”) REFLECTING THE UNUSED
SHARE RESERVES AND POTENTIAL REVERSIONS TO SUCH RESERVES, AS OF THE EFFECTIVE
DATE, WITH RESPECT TO THE FOLLOWING EQUITY INCENTIVE PLANS THAT WERE MAINTAINED
BY MACROMEDIA, INC. PRIOR TO THE EFFECTIVE DATE:


 

Reserve A:    Andromedia, Inc. 1999 Stock Plan

 

Reserve B:     Macromedia, Inc. 2002 Equity Incentive Plan; Allaire Corp. 1997
Stock Incentive Plan; Allaire Corporation 1998 Stock Incentive Plan; Allaire
Corporation 2000 Stock Incentive Plan

 

Accordingly, as of the Effective Date, Reserve A consists of 190,678 shares of
Stock, of which there are Outstanding Awards covering 186,279 shares of Stock
and 4,399 shares of Stock remaining available for Awards; and Reserve B consists
of 8,648,196 shares of Stock, of which there are Outstanding Awards covering
8,382,090 shares of Stock and 266,106 shares of Stock remaining available for
Awards.  Outstanding Awards shall continue to be governed by and administered
under the terms of the Macromedia Plans pursuant to which they originally were
granted, but in the event of their forfeiture or expiration unexercised, the
shares of Stock associated with such forfeited or expired Outstanding Awards
shall become available for award pursuant to the terms of this Plan from Reserve
A or Reserve B, as applicable.  Reserve A and Reserve B shall both be subject to
adjustment as provided in Section 4.2 of the Plan.  Such shares shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof.  If an Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company at the Participant’s purchase price to effect a
forfeiture of unvested shares upon termination of Service, the shares of Stock
allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the Plan
from Reserve A or Reserve B, as applicable.  Shares of Stock shall not be deemed
to have been issued pursuant to the Plan with respect to any portion of an Award
(other than an SAR that may be settled in shares of Stock or cash) that is
settled in cash.  Shares withheld in satisfaction of tax withholding obligations
pursuant to Section 13.2 shall not again become available for issuance under the
Plan.  Upon payment in shares of Stock pursuant to the exercise of an SAR, the
number of shares available for issuance under the Plan shall be reduced by the
gross number of shares for which the SAR is exercised.  If the exercise price of
an Option is paid by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant, the number of shares available for
issuance under the Plan shall be reduced by the gross number of shares for which
the Option is exercised.

 

8

--------------------------------------------------------------------------------


 


4.2           ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.  IN THE EVENT OF ANY
CHANGE IN THE STOCK THROUGH MERGER, CONSOLIDATION, REORGANIZATION,
REINCORPORATION, RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK
SPLIT, REVERSE STOCK SPLIT, SPLIT-UP, SPLIT-OFF, SPIN-OFF, COMBINATION OF
SHARES, EXCHANGE OF SHARES OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE
COMPANY, OR IN THE EVENT OF PAYMENT OF A DIVIDEND OR DISTRIBUTION TO THE
STOCKHOLDERS OF THE COMPANY IN A FORM OTHER THAN STOCK (EXCEPTING NORMAL CASH
DIVIDENDS) THAT HAS A MATERIAL EFFECT ON THE FAIR MARKET VALUE OF SHARES OF
STOCK, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE NUMBER AND CLASS OF SHARES
SUBJECT TO THE PLAN, IN THE AWARD LIMITS SET FORTH IN SECTION 5.3 AND IN THE
NUMBER OF SHARES OF STOCK SUBJECT TO, AND THE EXERCISE OR PURCHASE PRICE PER
SHARE UNDER, ANY AWARD THEN OUTSTANDING UNDER THIS PLAN.  NOTWITHSTANDING THE
FOREGOING, ANY FRACTIONAL SHARE RESULTING FROM AN ADJUSTMENT PURSUANT TO THIS
SECTION 4.2 SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE NUMBER, AND IN NO EVENT
MAY THE EXERCISE OR PURCHASE PRICE UNDER ANY AWARD BE DECREASED TO AN AMOUNT
LESS THAN THE PAR VALUE, IF ANY, OF THE STOCK SUBJECT TO SUCH AWARD.  THE
ADJUSTMENTS DETERMINED BY THE COMMITTEE PURSUANT TO THIS SECTION 4.2 SHALL BE
FINAL, BINDING AND CONCLUSIVE.


 


5.             ELIGIBILITY AND AWARD LIMITATIONS.


 


5.1           PERSONS ELIGIBLE FOR AWARDS.  AWARDS MAY BE GRANTED ONLY TO
EMPLOYEES WHO WERE NOT EMPLOYED BY OR PROVIDING SERVICE TO ANY PARTICIPATING
COMPANY (OTHER THAN MACROMEDIA, INC. AND ITS AFFILIATES AND SUBSIDIARIES) PRIOR
TO THE EFFECTIVE DATE.  FOR PURPOSES OF THE FOREGOING SENTENCE, “EMPLOYEES”
SHALL INCLUDE PROSPECTIVE EMPLOYEES TO WHOM AWARDS ARE GRANTED IN CONNECTION
WITH WRITTEN OFFERS OF AN EMPLOYMENT WITH THE PARTICIPATING COMPANY GROUP;
PROVIDED, HOWEVER, THAT NO STOCK SUBJECT TO ANY SUCH AWARD SHALL VEST, BECOME
EXERCISABLE OR BE ISSUED PRIOR TO THE DATE ON WHICH SUCH PERSON COMMENCES
SERVICE.


 


5.2           PARTICIPATION.  AWARDS ARE GRANTED SOLELY AT THE DISCRETION OF THE
COMMITTEE.  ELIGIBLE PERSONS MAY BE GRANTED MORE THAN ONE (1) AWARD.  HOWEVER,
ELIGIBILITY IN ACCORDANCE WITH THIS SECTION SHALL NOT ENTITLE ANY PERSON TO BE
GRANTED AN AWARD, OR, HAVING BEEN GRANTED AN AWARD, TO BE GRANTED AN ADDITIONAL
AWARD.


 


5.3           AWARD LIMITS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.2,
IN NO EVENT SHALL MORE THAN ONE HUNDRED THOUSAND (100,000) SHARES OF STOCK IN
THE AGGREGATE BE ISSUED UNDER THE PLAN PURSUANT TO THE EXERCISE OR SETTLEMENT OF
STOCK AWARDS AND PERFORMANCE AWARDS.


 


6.             TERMS AND CONDITIONS OF OPTIONS.


 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement. 
Award Agreements evidencing Options may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 


6.1           EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH OPTION SHALL BE
ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER, THAT THE
EXERCISE PRICE PER SHARE SHALL BE NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE
OF STOCK ON THE EFFECTIVE DATE OF GRANT OF THE OPTION.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, an Option may be granted with an exercise price
lower than the minimum exercise price set forth above if such Option is granted
pursuant to an assumption or substitution for another option in a manner
qualifying under the provisions of Section 409A and 424(a) of the Code.


 


6.2           EXERCISABILITY AND TERM OF OPTIONS.  OPTIONS SHALL BE EXERCISABLE
AT SUCH TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT TO SUCH TERMS,
CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH OPTION; PROVIDED,
HOWEVER, THAT (A) NO OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF SEVEN
(7) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH OPTION, AND (B) NO OPTION
GRANTED TO A PROSPECTIVE EMPLOYEE MAY BECOME EXERCISABLE PRIOR TO THE DATE ON
WHICH SUCH PERSON COMMENCES SERVICE.  SUBJECT TO THE FOREGOING, UNLESS OTHERWISE
SPECIFIED BY THE COMMITTEE IN THE GRANT OF AN OPTION, ANY OPTION GRANTED
HEREUNDER SHALL TERMINATE SEVEN (7) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF
THE OPTION, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH ITS PROVISIONS.


 


6.3           PAYMENT OF EXERCISE PRICE.


 


(A)           FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT AS OTHERWISE PROVIDED
BELOW, PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING
PURCHASED PURSUANT TO ANY OPTION SHALL BE MADE (I) IN CASH, BY CHECK OR CASH
EQUIVALENT, (II) BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OF STOCK OWNED BY THE PARTICIPANT HAVING A FAIR MARKET VALUE NOT LESS
THAN THE EXERCISE PRICE, (III) BY DELIVERY OF A PROPERLY EXECUTED NOTICE OF
EXERCISE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER PROVIDING FOR THE
ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME
OR ALL OF THE SHARES BEING ACQUIRED UPON THE EXERCISE OF THE OPTION (INCLUDING,
WITHOUT LIMITATION, THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF
REGULATION T AS PROMULGATED FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM) (A “CASHLESS EXERCISE”), (IV) BY SUCH OTHER
CONSIDERATION (INCLUDING, WITHOUT LIMITATION, A NET EXERCISE) AS MAY BE APPROVED
BY THE COMMITTEE FROM TIME TO TIME TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR
(V) BY ANY COMBINATION THEREOF.  THE COMMITTEE MAY AT ANY TIME OR FROM TIME TO
TIME GRANT OPTIONS WHICH DO NOT PERMIT ALL OF THE FOREGOING FORMS OF
CONSIDERATION TO BE USED IN PAYMENT OF THE EXERCISE PRICE OR WHICH OTHERWISE
RESTRICT ONE OR MORE FORMS OF CONSIDERATION.


 


(B)           LIMITATIONS ON FORMS OF CONSIDERATION.


 

(I)            TENDER OF STOCK.  NOTWITHSTANDING THE FOREGOING, AN OPTION MAY
NOT BE EXERCISED BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OF STOCK TO THE EXTENT SUCH TENDER OR ATTESTATION WOULD CONSTITUTE A
VIOLATION OF THE PROVISIONS OF ANY LAW, REGULATION OR AGREEMENT RESTRICTING THE
REDEMPTION OF THE COMPANY’S STOCK.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE,
AN OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR ATTESTATION TO THE
OWNERSHIP, OF SHARES OF STOCK UNLESS SUCH SHARES EITHER HAVE BEEN OWNED BY THE
PARTICIPANT FOR MORE THAN SIX (6) MONTHS (AND NOT USED FOR ANOTHER OPTION
EXERCISE BY ATTESTATION DURING SUCH PERIOD) OR WERE NOT ACQUIRED, DIRECTLY OR
INDIRECTLY, FROM THE COMPANY.

 

(II)           CASHLESS EXERCISE.  THE COMPANY RESERVES, AT ANY AND ALL TIMES,
THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE
TO APPROVE OR TERMINATE ANY PROGRAM OR PROCEDURES FOR THE EXERCISE OF OPTIONS BY
MEANS OF A CASHLESS EXERCISE.

 

10

--------------------------------------------------------------------------------


 


6.4           EFFECT OF TERMINATION OF SERVICE.  AN OPTION SHALL BE EXERCISABLE
AFTER A PARTICIPANT’S TERMINATION OF SERVICE TO SUCH EXTENT AND DURING SUCH
PERIOD AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE
AWARD AGREEMENT EVIDENCING SUCH OPTION.


 


6.5           TRANSFERABILITY OF OPTIONS.  DURING THE LIFETIME OF THE
PARTICIPANT, AN OPTION SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  NO OPTION SHALL BE ASSIGNABLE
OR TRANSFERABLE BY THE PARTICIPANT, EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PERMITTED BY THE
COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
SUCH OPTION, AN OPTION SHALL BE ASSIGNABLE OR TRANSFERABLE SUBJECT TO THE
APPLICABLE LIMITATIONS, IF ANY, DESCRIBED IN THE GENERAL INSTRUCTIONS TO
FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT.


 


7.             TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.


 

SARs shall be evidenced by Award Agreements specifying the number of shares of
Stock subject to the Award, in such form as the Committee shall from time to
time establish.  No SAR or purported SAR shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing SARs may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 


7.1           TYPES OF SARS AUTHORIZED.  SARS MAY BE GRANTED IN TANDEM WITH ALL
OR ANY PORTION OF A RELATED OPTION (A “TANDEM SAR”) OR MAY BE GRANTED
INDEPENDENTLY OF ANY OPTION (A “FREESTANDING SAR”).  A TANDEM SAR MAY BE GRANTED
EITHER CONCURRENTLY WITH THE GRANT OF THE RELATED OPTION OR AT ANY TIME
THEREAFTER PRIOR TO THE COMPLETE EXERCISE, TERMINATION, EXPIRATION OR
CANCELLATION OF SUCH RELATED OPTION.


 


7.2           EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH SAR SHALL BE
ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER, THAT (A) THE
EXERCISE PRICE PER SHARE SUBJECT TO A TANDEM SAR SHALL BE THE EXERCISE PRICE PER
SHARE UNDER THE RELATED OPTION AND (B) THE EXERCISE PRICE PER SHARE SUBJECT TO A
FREESTANDING SAR SHALL BE NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE EFFECTIVE DATE OF GRANT OF THE SAR.

 


7.3           EXERCISABILITY AND TERM OF SARS.


 


(A)           TANDEM SARS.  TANDEM SARS SHALL BE EXERCISABLE ONLY AT THE TIME
AND TO THE EXTENT, AND ONLY TO THE EXTENT, THAT THE RELATED OPTION IS
EXERCISABLE, SUBJECT TO SUCH PROVISIONS AS THE COMMITTEE MAY SPECIFY WHERE THE
TANDEM SAR IS GRANTED WITH RESPECT TO LESS THAN THE FULL NUMBER OF SHARES OF
STOCK SUBJECT TO THE RELATED OPTION.  THE COMMITTEE MAY, IN ITS DISCRETION,
PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A TANDEM SAR THAT SUCH SAR MAY NOT BE
EXERCISED WITHOUT THE ADVANCE APPROVAL OF THE COMPANY AND, IF SUCH APPROVAL IS
NOT GIVEN, THEN THE OPTION SHALL NEVERTHELESS REMAIN EXERCISABLE IN ACCORDANCE
WITH ITS TERMS.  A TANDEM SAR SHALL TERMINATE AND CEASE TO BE EXERCISABLE NO
LATER THAN THE DATE ON WHICH THE RELATED OPTION EXPIRES OR IS TERMINATED OR
CANCELED.  UPON THE EXERCISE OF A TANDEM SAR WITH

 

11

--------------------------------------------------------------------------------


 

respect to some or all of the shares subject to such SAR, the related Option
shall be canceled automatically as to the number of shares with respect to which
the Tandem SAR was exercised.  Upon the exercise of an Option related to a
Tandem SAR as to some or all of the shares subject to such Option, the related
Tandem SAR shall be canceled automatically as to the number of shares with
respect to which the related Option was exercised.


 


(B)           FREESTANDING SARS.  FREESTANDING SARS SHALL BE EXERCISABLE AT SUCH
TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT TO SUCH TERMS,
CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH SAR; PROVIDED,
HOWEVER, THAT NO FREESTANDING SAR SHALL BE EXERCISABLE AFTER THE EXPIRATION OF
EIGHT (8) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH SAR.


 


7.4           EXERCISE OF SARS.  UPON THE EXERCISE (OR DEEMED EXERCISE PURSUANT
TO SECTION 7.5) OF AN SAR, THE PARTICIPANT (OR THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE SAR BY
REASON OF THE PARTICIPANT’S DEATH) SHALL BE ENTITLED TO RECEIVE PAYMENT OF AN
AMOUNT FOR EACH SHARE WITH RESPECT TO WHICH THE SAR IS EXERCISED EQUAL TO THE
EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF
EXERCISE OF THE SAR OVER THE EXERCISE PRICE.  PAYMENT OF SUCH AMOUNT SHALL BE
MADE IN CASH, SHARES OF STOCK, OR ANY COMBINATION THEREOF AS DETERMINED BY THE
COMMITTEE.  UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT EVIDENCING SUCH
SAR, PAYMENT SHALL BE MADE IN A LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE
DATE OF EXERCISE OF THE SAR.  THE AWARD AGREEMENT EVIDENCING ANY SAR MAY PROVIDE
FOR DEFERRED PAYMENT IN A LUMP SUM OR IN INSTALLMENTS.  WHEN PAYMENT IS TO BE
MADE IN SHARES OF STOCK, THE NUMBER OF SHARES TO BE ISSUED SHALL BE DETERMINED
ON THE BASIS OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF
EXERCISE OF THE SAR.  FOR PURPOSES OF SECTION 7, AN SAR SHALL BE DEEMED
EXERCISED ON THE DATE ON WHICH THE COMPANY RECEIVES NOTICE OF EXERCISE FROM THE
PARTICIPANT.


 


7.5           DEEMED EXERCISE OF SARS.  IF, ON THE DATE ON WHICH AN SAR WOULD
OTHERWISE TERMINATE OR EXPIRE, THE SAR BY ITS TERMS REMAINS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH TERMINATION OR EXPIRATION AND, IF SO EXERCISED, WOULD
RESULT IN A PAYMENT TO THE HOLDER OF SUCH SAR, THEN ANY PORTION OF SUCH SAR
WHICH HAS NOT PREVIOUSLY BEEN EXERCISED SHALL AUTOMATICALLY BE DEEMED TO BE
EXERCISED AS OF SUCH DATE WITH RESPECT TO SUCH PORTION.


 


7.6           EFFECT OF TERMINATION OF SERVICE.  AN SAR SHALL BE EXERCISABLE
AFTER A PARTICIPANT’S TERMINATION OF SERVICE TO SUCH EXTENT AND DURING SUCH
PERIOD AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE
AWARD AGREEMENT EVIDENCING SUCH SAR.


 


7.7           NONTRANSFERABILITY OF SARS.  SARS MAY NOT BE ASSIGNED OR
TRANSFERRED IN ANY MANNER EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, AND, DURING THE LIFETIME OF THE PARTICIPANT, SHALL BE EXERCISABLE
ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


8.             TERMS AND CONDITIONS OF STOCK AWARDS.


 

Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus or a Stock Purchase Right and the number of shares of Stock
subject to the Award, in such form as the Committee shall from time to time
establish.  No Stock Award or

 

12

--------------------------------------------------------------------------------


 

purported Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 


8.1           TYPES OF STOCK AWARDS AUTHORIZED.  STOCK AWARDS MAY BE IN THE FORM
OF EITHER A STOCK BONUS OR A STOCK PURCHASE RIGHT.  STOCK AWARDS MAY BE GRANTED
UPON SUCH CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT
LIMITATION, UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS DESCRIBED IN
SECTION 9.4.  IF EITHER THE GRANT OF A STOCK AWARD OR THE LAPSING OF THE
RESTRICTION PERIOD IS TO BE CONTINGENT UPON THE ATTAINMENT OF ONE OR MORE
PERFORMANCE GOALS, THE COMMITTEE SHALL FOLLOW PROCEDURES SUBSTANTIALLY
EQUIVALENT TO THOSE SET FORTH IN SECTIONS 9.3 THROUGH 9.5(A).


 


8.2           PURCHASE PRICE.  THE PURCHASE PRICE FOR SHARES OF STOCK ISSUABLE
UNDER EACH STOCK PURCHASE RIGHT SHALL BE ESTABLISHED BY THE COMMITTEE IN ITS
DISCRETION.  NO MONETARY PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING) SHALL
BE REQUIRED AS A CONDITION OF RECEIVING SHARES OF STOCK PURSUANT TO A STOCK
BONUS, THE CONSIDERATION FOR WHICH SHALL BE SERVICES ACTUALLY RENDERED TO A
PARTICIPATING COMPANY OR FOR ITS BENEFIT.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT SHALL FURNISH CONSIDERATION IN THE FORM OF CASH OR PAST SERVICES
RENDERED TO A PARTICIPATING COMPANY OR FOR ITS BENEFIT HAVING A VALUE NOT LESS
THAN THE PAR VALUE OF THE SHARES OF STOCK SUBJECT TO SUCH STOCK AWARD.


 


8.3           PURCHASE PERIOD.  A STOCK PURCHASE RIGHT SHALL BE EXERCISABLE
WITHIN A PERIOD ESTABLISHED BY THE COMMITTEE, WHICH SHALL IN NO EVENT EXCEED
THIRTY (30) DAYS FROM THE EFFECTIVE DATE OF THE GRANT OF THE STOCK PURCHASE
RIGHT; PROVIDED, HOWEVER, THAT NO STOCK PURCHASE RIGHT GRANTED TO A PROSPECTIVE
EMPLOYEE MAY BECOME EXERCISABLE PRIOR TO THE DATE ON WHICH SUCH PERSON COMMENCES
SERVICE.


 


8.4           PAYMENT OF PURCHASE PRICE.  EXCEPT AS OTHERWISE PROVIDED BELOW,
PAYMENT OF THE PURCHASE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED
PURSUANT TO ANY STOCK PURCHASE RIGHT SHALL BE MADE (I) IN CASH, BY CHECK, OR
CASH EQUIVALENT, (II) BY SUCH OTHER CONSIDERATION AS MAY BE APPROVED BY THE
COMMITTEE FROM TIME TO TIME TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR
(III) BY ANY COMBINATION THEREOF.  THE COMMITTEE MAY AT ANY TIME OR FROM TIME TO
TIME GRANT STOCK PURCHASE RIGHTS WHICH DO NOT PERMIT ALL OF THE FOREGOING FORMS
OF CONSIDERATION TO BE USED IN PAYMENT OF THE PURCHASE PRICE OR WHICH OTHERWISE
RESTRICT ONE OR MORE FORMS OF CONSIDERATION.  STOCK BONUSES SHALL BE ISSUED IN
CONSIDERATION FOR PAST SERVICES ACTUALLY RENDERED TO A PARTICIPATING COMPANY OR
FOR ITS BENEFIT.


 


8.5           VESTING AND RESTRICTIONS ON TRANSFER.  SHARES ISSUED PURSUANT TO
ANY STOCK AWARD MAY OR MAY NOT BE MADE SUBJECT TO VESTING CONDITIONED UPON THE
SATISFACTION OF SUCH SERVICE REQUIREMENTS, CONDITIONS, RESTRICTIONS OR
PERFORMANCE CRITERIA, INCLUDING, WITHOUT LIMITATION, PERFORMANCE GOALS AS
DESCRIBED IN SECTION 9.4 (THE “VESTING CONDITIONS”), AS SHALL BE ESTABLISHED BY
THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH AWARD. 
DURING ANY PERIOD (THE “RESTRICTION PERIOD”) IN WHICH SHARES ACQUIRED PURSUANT
TO A STOCK AWARD REMAIN SUBJECT TO VESTING CONDITIONS, SUCH SHARES MAY NOT BE
SOLD, EXCHANGED, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF OTHER
THAN PURSUANT TO A CHANGE OF CONTROL AS PROVIDED IN SECTION 11, OR AS PROVIDED
IN SECTION 8.8.  UPON REQUEST BY THE COMPANY,

 

13

--------------------------------------------------------------------------------


 

each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.


 


8.6           VOTING RIGHTS; DIVIDENDS AND DISTRIBUTIONS.  EXCEPT AS PROVIDED IN
THIS SECTION, SECTION 8.5 AND ANY AWARD AGREEMENT, DURING THE RESTRICTION PERIOD
APPLICABLE TO SHARES SUBJECT TO A STOCK AWARD, THE PARTICIPANT SHALL HAVE ALL OF
THE RIGHTS OF A STOCKHOLDER OF THE COMPANY HOLDING SHARES OF STOCK, INCLUDING
THE RIGHT TO VOTE SUCH SHARES AND TO RECEIVE ALL DIVIDENDS AND OTHER
DISTRIBUTIONS PAID WITH RESPECT TO SUCH SHARES.  HOWEVER, IN THE EVENT OF A
DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER ADJUSTMENT MADE
UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS DESCRIBED IN
SECTION 4.2, THEN ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT IS ENTITLED
BY REASON OF THE PARTICIPANT’S STOCK AWARD SHALL BE IMMEDIATELY SUBJECT TO THE
SAME VESTING CONDITIONS AS THE SHARES SUBJECT TO THE STOCK AWARD WITH RESPECT TO
WHICH SUCH DIVIDENDS OR DISTRIBUTIONS WERE PAID OR ADJUSTMENTS WERE MADE.


 


8.7           EFFECT OF TERMINATION OF SERVICE.  UNLESS OTHERWISE PROVIDED BY
THE COMMITTEE IN THE GRANT OF A STOCK AWARD AND SET FORTH IN THE AWARD
AGREEMENT, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, WHETHER
VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH OR DISABILITY), THEN
(I) THE COMPANY SHALL HAVE THE OPTION TO REPURCHASE FOR THE PURCHASE PRICE PAID
BY THE PARTICIPANT ANY SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO A STOCK
PURCHASE RIGHT WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE OF THE
PARTICIPANT’S TERMINATION OF SERVICE AND (II) THE PARTICIPANT SHALL FORFEIT TO
THE COMPANY ANY SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO A STOCK BONUS
WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE OF THE PARTICIPANT’S
TERMINATION OF SERVICE.  THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN AT ANY TIME
ANY REPURCHASE RIGHT IT MAY HAVE, WHETHER OR NOT SUCH RIGHT IS THEN EXERCISABLE,
TO ONE OR MORE PERSONS AS MAY BE SELECTED BY THE COMPANY.


 


8.8           NONTRANSFERABILITY OF STOCK AWARD RIGHTS.  RIGHTS TO ACQUIRE
SHARES OF STOCK PURSUANT TO A STOCK AWARD MAY NOT BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY, EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND, DURING
THE LIFETIME OF THE PARTICIPANT, SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR
THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


9.             TERMS AND CONDITIONS OF PERFORMANCE AWARDS.


 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

14

--------------------------------------------------------------------------------

 


9.1           TYPES OF PERFORMANCE AWARDS AUTHORIZED.  PERFORMANCE AWARDS MAY BE
IN THE FORM OF EITHER PERFORMANCE SHARES OR PERFORMANCE UNITS.  EACH AWARD
AGREEMENT EVIDENCING A PERFORMANCE AWARD SHALL SPECIFY THE NUMBER OF PERFORMANCE
SHARES OR PERFORMANCE UNITS SUBJECT THERETO, THE PERFORMANCE AWARD FORMULA, THE
PERFORMANCE GOAL(S) AND PERFORMANCE PERIOD APPLICABLE TO THE AWARD, AND THE
OTHER TERMS, CONDITIONS AND RESTRICTIONS OF THE AWARD.


 


9.2           INITIAL VALUE OF PERFORMANCE SHARES AND PERFORMANCE UNITS.  UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE IN GRANTING A PERFORMANCE AWARD, EACH
PERFORMANCE SHARE SHALL HAVE AN INITIAL VALUE EQUAL TO THE FAIR MARKET VALUE OF
ONE (1) SHARE OF STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.2, ON THE
EFFECTIVE DATE OF GRANT OF THE PERFORMANCE SHARE, AND EACH PERFORMANCE UNIT
SHALL HAVE AN INITIAL VALUE OF ONE HUNDRED DOLLARS ($100).  THE FINAL VALUE
PAYABLE TO THE PARTICIPANT IN SETTLEMENT OF A PERFORMANCE AWARD DETERMINED ON
THE BASIS OF THE APPLICABLE PERFORMANCE AWARD FORMULA WILL DEPEND ON THE EXTENT
TO WHICH PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE ARE ATTAINED WITHIN THE
APPLICABLE PERFORMANCE PERIOD ESTABLISHED BY THE COMMITTEE.

 


9.3           ESTABLISHMENT OF PERFORMANCE PERIOD, PERFORMANCE GOALS AND
PERFORMANCE AWARD FORMULA.  IN GRANTING EACH PERFORMANCE AWARD, THE COMMITTEE
SHALL ESTABLISH IN WRITING THE APPLICABLE PERFORMANCE PERIOD, PERFORMANCE AWARD
FORMULA AND ONE OR MORE PERFORMANCE GOALS WHICH, WHEN MEASURED AT THE END OF THE
PERFORMANCE PERIOD, SHALL DETERMINE ON THE BASIS OF THE PERFORMANCE AWARD
FORMULA THE FINAL VALUE OF THE PERFORMANCE AWARD TO BE PAID TO THE PARTICIPANT. 
ALTHOUGH PERFORMANCE AWARDS UNDER THE PLAN WILL NOT QUALIFY AS PERFORMANCE-BASED
COMPENSATION FOR PURPOSES OF SECTION 162(M) BECAUSE STOCKHOLDERS OF THE COMPANY
HAVE NOT APPROVED CERTAIN PROVISIONS OF THE PLAN AS REQUIRED BY SECTION 162(M),
THE COMMITTEE SHALL SEEK TO COMPLY WITH SECTION 162(M) WITH RESPECT TO
PERFORMANCE AWARDS, EXCEPT AS OTHERWISE PROVIDED HEREIN.  ACCORDINGLY, UNLESS
OTHERWISE PERMITTED IN COMPLIANCE WITH THE REQUIREMENTS UNDER
SECTION 162(M) WITH RESPECT TO “PERFORMANCE-BASED COMPENSATION,” THE COMMITTEE
SHALL ESTABLISH THE PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA APPLICABLE
TO EACH PERFORMANCE AWARD NO LATER THAN THE EARLIER OF (A) THE DATE NINETY (90)
DAYS AFTER THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD OR (B) THE DATE
ON WHICH 25% OF THE PERFORMANCE PERIOD HAS ELAPSED, AND, IN ANY EVENT, AT A TIME
WHEN THE OUTCOME OF THE PERFORMANCE GOALS REMAINS SUBSTANTIALLY UNCERTAIN.  ONCE
ESTABLISHED, THE PERFORMANCE GOALS AND PERFORMANCE AWARD FORMULA SHALL NOT BE
CHANGED DURING THE PERFORMANCE PERIOD.  THE COMPANY SHALL NOTIFY EACH
PARTICIPANT GRANTED A PERFORMANCE AWARD OF THE TERMS OF SUCH AWARD, INCLUDING
THE PERFORMANCE PERIOD, PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA.


 


9.4           MEASUREMENT OF PERFORMANCE GOALS.  PERFORMANCE GOALS SHALL BE
ESTABLISHED BY THE COMMITTEE ON THE BASIS OF TARGETS TO BE ATTAINED
(“PERFORMANCE TARGETS”) WITH RESPECT TO ONE OR MORE MEASURES OF BUSINESS OR
FINANCIAL PERFORMANCE (EACH, A “PERFORMANCE MEASURE”), SUBJECT TO THE FOLLOWING:


 


(A)           PERFORMANCE MEASURES.  PERFORMANCE MEASURES SHALL HAVE THE SAME
MEANINGS AS USED IN THE COMPANY’S FINANCIAL STATEMENTS, OR, IF SUCH TERMS ARE
NOT USED IN THE COMPANY’S FINANCIAL STATEMENTS, THEY SHALL HAVE THE MEANING
APPLIED PURSUANT TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, OR AS USED
GENERALLY IN THE COMPANY’S INDUSTRY.  PERFORMANCE MEASURES SHALL BE CALCULATED
WITH RESPECT TO THE COMPANY AND EACH SUBSIDIARY CORPORATION CONSOLIDATED
THEREWITH FOR FINANCIAL REPORTING PURPOSES OR SUCH DIVISION OR OTHER BUSINESS
UNIT AS

 

15

--------------------------------------------------------------------------------


 

may be selected by the Committee.  For purposes of the Plan, the Performance
Measures applicable to a Performance Award shall be calculated in accordance
with generally accepted accounting principles, but prior to the accrual or
payment of any Performance Award for the same Performance Period and excluding
the effect (whether positive or negative) of any change in accounting standards
or any extraordinary, unusual or nonrecurring item, as determined by the
Committee, occurring after the establishment of the Performance Goals applicable
to the Performance Award.  Performance Measures may be one or more of the
following, as determined by the Committee:


 

(I)            GROWTH IN REVENUE;

 

(II)           GROWTH IN THE MARKET PRICE OF THE STOCK;

 

(III)          OPERATING MARGIN;

 

(IV)          GROSS MARGIN;

 

(V)           OPERATING INCOME;

 

(VI)          PRE-TAX PROFIT;

 

(VII)        EARNINGS BEFORE INTEREST, TAXES AND DEPRECIATION;

 

(VIII)       NET INCOME;

 

(IX)          TOTAL RETURN ON SHARES OF STOCK RELATIVE TO THE INCREASE IN AN
APPROPRIATE INDEX AS MAY BE SELECTED BY THE COMMITTEE;

 

(X)           EARNINGS PER SHARE;

 

(XI)          RETURN ON STOCKHOLDER EQUITY;

 

(XII)         RETURN ON NET ASSETS;

 

(XIII)       EXPENSES;

 

(XIV)        RETURN ON CAPITAL;

 

(XV)         ECONOMIC VALUE ADDED;

 

(XVI)        MARKET SHARE; AND

 

(XVII)       CASH FLOW, AS INDICATED BY BOOK EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION.

 


(B)           PERFORMANCE TARGETS.  PERFORMANCE TARGETS MAY INCLUDE A MINIMUM,
MAXIMUM, TARGET LEVEL AND INTERMEDIATE LEVELS OF PERFORMANCE, WITH THE FINAL
VALUE OF A PERFORMANCE AWARD DETERMINED UNDER THE APPLICABLE PERFORMANCE AWARD
FORMULA BY THE LEVEL ATTAINED DURING THE APPLICABLE PERFORMANCE PERIOD.  A
PERFORMANCE TARGET MAY BE STATED AS AN ABSOLUTE VALUE OR AS A VALUE DETERMINED
RELATIVE TO A STANDARD SELECTED BY THE COMMITTEE.

 

16

--------------------------------------------------------------------------------


 


9.5           SETTLEMENT OF PERFORMANCE AWARDS.


 


(A)           DETERMINATION OF FINAL VALUE.  AS SOON AS PRACTICABLE FOLLOWING
THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO A PERFORMANCE AWARD, THE
COMMITTEE SHALL CERTIFY IN WRITING THE EXTENT TO WHICH THE APPLICABLE
PERFORMANCE GOALS HAVE BEEN ATTAINED AND THE RESULTING FINAL VALUE OF THE AWARD
EARNED BY THE PARTICIPANT AND TO BE PAID UPON ITS SETTLEMENT IN ACCORDANCE WITH
THE APPLICABLE PERFORMANCE AWARD FORMULA.


 


(B)           DISCRETIONARY ADJUSTMENT OF AWARD FORMULA.  IN ITS DISCRETION, THE
COMMITTEE MAY, EITHER AT THE TIME IT GRANTS A PERFORMANCE AWARD OR AT ANY TIME
THEREAFTER, PROVIDE FOR THE POSITIVE OR NEGATIVE ADJUSTMENT OF THE PERFORMANCE
AWARD FORMULA APPLICABLE TO A PERFORMANCE AWARD GRANTED TO ANY PARTICIPANT WHO
IS NOT A “COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) (A “COVERED
EMPLOYEE”) TO REFLECT SUCH PARTICIPANT’S INDIVIDUAL PERFORMANCE IN HIS OR HER
POSITION WITH THE COMPANY OR SUCH OTHER FACTORS AS THE COMMITTEE MAY DETERMINE. 
IF PERMITTED UNDER A COVERED EMPLOYEE’S AWARD AGREEMENT, THE COMMITTEE SHALL
HAVE THE DISCRETION, ON THE BASIS OF SUCH CRITERIA AS MAY BE ESTABLISHED BY THE
COMMITTEE, TO REDUCE SOME OR ALL OF THE VALUE OF THE PERFORMANCE AWARD THAT
WOULD OTHERWISE BE PAID TO THE COVERED EMPLOYEE UPON ITS SETTLEMENT
NOTWITHSTANDING THE ATTAINMENT OF ANY PERFORMANCE GOAL AND THE RESULTING VALUE
OF THE PERFORMANCE AWARD DETERMINED IN ACCORDANCE WITH THE PERFORMANCE AWARD
FORMULA.  NO SUCH REDUCTION MAY RESULT IN AN INCREASE IN THE AMOUNT PAYABLE UPON
SETTLEMENT OF ANOTHER PARTICIPANT’S PERFORMANCE AWARD.


 


(C)           EFFECT OF LEAVES OF ABSENCE.  UNLESS OTHERWISE REQUIRED BY LAW,
PAYMENT OF THE FINAL VALUE, IF ANY, OF A PERFORMANCE AWARD HELD BY A PARTICIPANT
WHO HAS TAKEN IN EXCESS OF THIRTY (30) DAYS OF LEAVES OF ABSENCE DURING A
PERFORMANCE PERIOD SHALL BE PRORATED ON THE BASIS OF THE NUMBER OF DAYS OF THE
PARTICIPANT’S SERVICE DURING THE PERFORMANCE PERIOD DURING WHICH THE PARTICIPANT
WAS NOT ON A LEAVE OF ABSENCE.


 


(D)           NOTICE TO PARTICIPANTS.  AS SOON AS PRACTICABLE FOLLOWING THE
COMMITTEE’S DETERMINATION AND CERTIFICATION IN ACCORDANCE WITH
SECTIONS 9.5(A) AND (B), THE COMPANY SHALL NOTIFY EACH PARTICIPANT OF THE
DETERMINATION OF THE COMMITTEE.


 


(E)           PAYMENT IN SETTLEMENT OF PERFORMANCE AWARDS.  AS SOON AS
PRACTICABLE FOLLOWING THE COMMITTEE’S DETERMINATION AND CERTIFICATION IN
ACCORDANCE WITH SECTIONS 9.5(A) AND (B), PAYMENT SHALL BE MADE TO EACH ELIGIBLE
PARTICIPANT (OR SUCH PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO
ACQUIRED THE RIGHT TO RECEIVE SUCH PAYMENT BY REASON OF THE PARTICIPANT’S DEATH)
OF THE FINAL VALUE OF THE PARTICIPANT’S PERFORMANCE AWARD.  PAYMENT OF SUCH
AMOUNT SHALL BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS
DETERMINED BY THE COMMITTEE.  UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT
EVIDENCING A PERFORMANCE AWARD, PAYMENT SHALL BE MADE IN A LUMP SUM.  AN AWARD
AGREEMENT MAY PROVIDE FOR DEFERRED PAYMENT IN A LUMP SUM OR IN INSTALLMENTS.  IF
ANY PAYMENT IS TO BE MADE ON A DEFERRED BASIS, THE COMMITTEE MAY, BUT SHALL NOT
BE OBLIGATED TO, PROVIDE FOR THE PAYMENT DURING THE DEFERRAL PERIOD OF DIVIDEND
EQUIVALENTS OR INTEREST.

 

17

--------------------------------------------------------------------------------


 


(F)            PROVISIONS APPLICABLE TO PAYMENT IN SHARES.  IF PAYMENT IS TO BE
MADE IN SHARES OF STOCK, THE NUMBER OF SUCH SHARES SHALL BE DETERMINED BY
DIVIDING THE FINAL VALUE OF THE PERFORMANCE AWARD BY THE VALUE OF A SHARE OF
STOCK DETERMINED BY THE METHOD SPECIFIED IN THE AWARD AGREEMENT.  SUCH METHODS
MAY INCLUDE, WITHOUT LIMITATION, THE CLOSING MARKET PRICE ON A SPECIFIED DATE
(SUCH AS THE SETTLEMENT DATE) OR AN AVERAGE OF MARKET PRICES OVER A SERIES OF
TRADING DAYS.  SHARES OF STOCK ISSUED IN PAYMENT OF ANY PERFORMANCE AWARD MAY BE
FULLY VESTED AND FREELY TRANSFERABLE SHARES OR MAY BE SHARES OF STOCK SUBJECT TO
VESTING CONDITIONS AS PROVIDED IN SECTION 8.5.  ANY SHARES SUBJECT TO VESTING
CONDITIONS SHALL BE EVIDENCED BY AN APPROPRIATE AWARD AGREEMENT AND SHALL BE
SUBJECT TO THE PROVISIONS OF SECTIONS 8.5 THROUGH 8.8 ABOVE.


 


9.6           DIVIDEND EQUIVALENTS.  IN ITS DISCRETION, THE COMMITTEE MAY
PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY PERFORMANCE SHARE AWARD THAT THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO
THE PAYMENT OF CASH DIVIDENDS ON STOCK HAVING A RECORD DATE PRIOR TO THE DATE ON
WHICH THE PERFORMANCE SHARES ARE SETTLED OR FORFEITED.  DIVIDEND EQUIVALENTS MAY
BE PAID CURRENTLY OR MAY BE ACCUMULATED AND PAID TO THE EXTENT THAT PERFORMANCE
SHARES BECOME NONFORFEITABLE, AS DETERMINED BY THE COMMITTEE.  SETTLEMENT OF
DIVIDEND EQUIVALENTS MAY BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION
THEREOF AS DETERMINED BY THE COMMITTEE, AND MAY BE PAID ON THE SAME BASIS AS
SETTLEMENT OF THE RELATED PERFORMANCE SHARE AS PROVIDED IN SECTION 9.5. 
DIVIDEND EQUIVALENTS SHALL NOT BE PAID WITH RESPECT TO PERFORMANCE UNITS.


 


9.7           EFFECT OF TERMINATION OF SERVICE.  THE EFFECT OF A PARTICIPANT’S
TERMINATION OF SERVICE ON THE PARTICIPANT’S PERFORMANCE AWARD SHALL BE AS
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD
AGREEMENT EVIDENCING SUCH PERFORMANCE AWARD.


 


9.8           NONTRANSFERABILITY OF PERFORMANCE AWARDS.  PRIOR TO SETTLEMENT IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN, NO PERFORMANCE AWARD MAY BE SUBJECT
IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO A PERFORMANCE AWARD GRANTED TO A
PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY BY
SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


10.           STANDARD FORMS OF AWARD AGREEMENT.


 


10.1         AWARD AGREEMENTS.  EACH AWARD SHALL COMPLY WITH AND BE SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THE APPROPRIATE FORM OF AWARD AGREEMENT
APPROVED BY THE COMMITTEE AND AS AMENDED FROM TIME TO TIME.  ANY AWARD AGREEMENT
MAY CONSIST OF AN APPROPRIATE FORM OF NOTICE OF GRANT AND A FORM OF AGREEMENT
INCORPORATED THEREIN BY REFERENCE, OR SUCH OTHER FORM OR FORMS AS THE COMMITTEE
MAY APPROVE FROM TIME TO TIME.


 


10.2         AUTHORITY TO VARY TERMS.  THE COMMITTEE SHALL HAVE THE AUTHORITY
FROM TIME TO TIME TO VARY THE TERMS OF ANY STANDARD FORM OF AWARD AGREEMENT
EITHER IN CONNECTION WITH THE GRANT OR AMENDMENT OF AN INDIVIDUAL AWARD OR IN
CONNECTION WITH THE AUTHORIZATION OF A NEW STANDARD FORM OR FORMS; PROVIDED,
HOWEVER, THAT THE TERMS AND CONDITIONS OF ANY SUCH NEW, REVISED OR AMENDED
STANDARD FORM OR FORMS OF AWARD AGREEMENT ARE NOT INCONSISTENT WITH THE TERMS OF
THE PLAN.

 

18

--------------------------------------------------------------------------------


 


11.           CHANGE OF CONTROL.


 


11.1         AWARDS GRANTED PRIOR TO JANUARY 24, 2008.  THE FOLLOWING PROVISIONS
SHALL CONTROL FOR AWARDS GRANTED PRIOR TO JANUARY 24, 2008:


 


(A)   EXCEPT AS OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT:

 

(I)            AN “OWNERSHIP CHANGE EVENT” SHALL BE DEEMED TO HAVE OCCURRED IF
ANY OF THE FOLLOWING OCCURS WITH RESPECT TO THE COMPANY:  (I) THE DIRECT OR
INDIRECT SALE OR EXCHANGE BY THE STOCKHOLDERS OF THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE VOTING STOCK OF THE COMPANY; (II) A MERGER OR
CONSOLIDATION IN WHICH THE COMPANY IS A PARTY; (III) THE SALE, EXCHANGE, OR
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (OTHER THAN A
SALE, EXCHANGE OR TRANSFER TO ONE OR MORE SUBSIDIARIES OF THE COMPANY); OR
(IV) A LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

(II)           A “CHANGE IN CONTROL” SHALL MEAN AN OWNERSHIP CHANGE EVENT OR
SERIES OF RELATED OWNERSHIP CHANGE EVENTS (COLLECTIVELY, A “TRANSACTION”) IN
WHICH THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY BEFORE THE TRANSACTION DO NOT
RETAIN IMMEDIATELY AFTER THE TRANSACTION, DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF
THE OUTSTANDING VOTING SECURITIES OF THE COMPANY OR, IN THE CASE OF AN OWNERSHIP
CHANGE EVENT DESCRIBED IN SECTION 11.1(A)(III), THE ENTITY TO WHICH THE ASSETS
OF THE COMPANY WERE TRANSFERRED.

 


(B)   EFFECT OF CHANGE IN CONTROL ON OPTIONS, SARS AND RESTRICTED STOCK UNITS. 
IN THE EVENT OF A CHANGE IN CONTROL, THE SURVIVING, CONTINUING, SUCCESSOR, OR
PURCHASING ENTITY OR PARENT THEREOF, AS THE CASE MAY BE (THE “ACQUIROR”), MAY,
WITHOUT THE CONSENT OF ANY PARTICIPANT, EITHER ASSUME THE COMPANY’S RIGHTS AND
OBLIGATIONS UNDER OUTSTANDING OPTIONS, SARS AND RESTRICTED STOCK UNITS OR
SUBSTITUTE FOR OUTSTANDING OPTIONS, SARS AND RESTRICTED STOCK UNITS
SUBSTANTIALLY EQUIVALENT EQUITY AWARDS FOR THE ACQUIROR’S STOCK.  IN THE EVENT
THE ACQUIROR ELECTS NOT TO ASSUME OR SUBSTITUTE FOR OUTSTANDING OPTIONS, SARS OR
RESTRICTED STOCK UNITS IN CONNECTION WITH A CHANGE IN CONTROL, THE COMMITTEE
SHALL PROVIDE THAT ANY UNEXERCISED AND/OR UNVESTED PORTIONS OF SUCH OUTSTANDING
AWARDS SHALL BE IMMEDIATELY EXERCISABLE AND VESTED IN FULL AS OF THE DATE THIRTY
(30) DAYS PRIOR TO THE DATE OF THE CHANGE IN CONTROL.  THE EXERCISE AND/OR
VESTING OF ANY OPTION, SAR OR RESTRICTED STOCK UNIT THAT WAS PERMISSIBLE SOLELY
BY REASON OF THIS PARAGRAPH SHALL BE CONDITIONED UPON THE CONSUMMATION OF THE
CHANGE IN CONTROL.  ANY OPTIONS, SARS OR RESTRICTED STOCK UNITS WHICH ARE NOT
ASSUMED OR REPLACED BY THE ACQUIROR IN CONNECTION WITH THE CHANGE IN CONTROL NOR
EXERCISED AS OF THE TIME OF CONSUMMATION OF THE CHANGE IN CONTROL SHALL
TERMINATE AND CEASE TO BE OUTSTANDING EFFECTIVE AS OF THE TIME OF CONSUMMATION
OF THE CHANGE IN CONTROL.


 


(C)   EFFECT OF CHANGE IN CONTROL ON STOCK AWARDS.  THE COMMITTEE MAY, IN ITS
DISCRETION, PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A STOCK AWARD THAT, IN THE
EVENT OF A CHANGE IN CONTROL, THE LAPSING OF THE RESTRICTION PERIOD APPLICABLE
TO THE SHARES SUBJECT TO THE STOCK AWARD HELD BY A PARTICIPANT WHOSE SERVICE HAS
NOT TERMINATED PRIOR TO SUCH

 

19

--------------------------------------------------------------------------------


 

date shall be accelerated effective as of the date of the Change in Control to
such extent as specified in such Award Agreement.  Any acceleration of the
lapsing of the Restriction Period that was permissible solely by reason of this
Section 11.1(c) and the provisions of such Award Agreement shall be conditioned
upon the consummation of the Change in Control.


 


(D)   EFFECT OF CHANGE IN CONTROL ON PERFORMANCE AWARDS.  THE COMMITTEE MAY, IN
ITS DISCRETION, PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A PERFORMANCE AWARD
THAT, IN THE EVENT OF A CHANGE IN CONTROL, THE PERFORMANCE AWARD HELD BY A
PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED PRIOR TO SUCH DATE SHALL BECOME
PAYABLE EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL TO SUCH EXTENT AS
SPECIFIED IN SUCH AWARD AGREEMENT.

 


11.2         AWARDS GRANTED ON OR AFTER JANUARY 24, 2008.  THE FOLLOWING
PROVISIONS SHALL CONTROL FOR AWARDS GRANTED ON OR AFTER JANUARY 24, 2008:


 


(A)   EXCEPT AS OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT, “CHANGE
OF CONTROL” SHALL MEAN A CHANGE OF CONTROL OF THE COMPANY OF A NATURE THAT WOULD
BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A PROMULGATED UNDER THE EXCHANGE ACT, WHETHER OR NOT THE COMPANY IS
THEN SUBJECT TO SUCH REPORTING REQUIREMENT; PROVIDED, HOWEVER, THAT ANYTHING IN
THIS PLAN TO THE CONTRARY NOTWITHSTANDING, A CHANGE OF CONTROL SHALL BE DEEMED
TO HAVE OCCURRED IF:


 

(I)            ANY INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION, ASSOCIATION,
TRUST, UNINCORPORATED ORGANIZATION OR OTHER ENTITY OR PERSON, OR ANY SYNDICATE
OR GROUP DEEMED TO BE A PERSON UNDER SECTION 14(D)(2) OF THE EXCHANGE ACT, IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 OF THE GENERAL
RULES AND REGULATIONS UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES ENTITLED TO VOTE IN THE ELECTION OF
DIRECTORS OF THE COMPANY;

 

(II)           DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO
AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD AND ANY NEW DIRECTORS,
WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST THREE-FOURTHS (3/4THS) OF THE
DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE
PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED
(THE “INCUMBENT DIRECTORS”), CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY
THEREOF;

 

(III)          THERE OCCURS A REORGANIZATION, MERGER, CONSOLIDATION OR OTHER
CORPORATE TRANSACTION INVOLVING THE COMPANY (A “TRANSACTION”), IN EACH CASE WITH
RESPECT TO WHICH THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
TRANSACTION DO NOT, IMMEDIATELY AFTER THE TRANSACTION, OWN SECURITIES
REPRESENTING MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY, A PARENT
OF THE COMPANY OR OTHER CORPORATION RESULTING FROM SUCH TRANSACTION (COUNTING,
FOR THIS PURPOSE, ONLY THOSE SECURITIES HELD BY THE COMPANY’S STOCKHOLDERS
IMMEDIATELY AFTER THE TRANSACTION THAT WERE RECEIVED IN EXCHANGE FOR, OR
REPRESENT THEIR CONTINUING OWNERSHIP OF, SECURITIES OF THE COMPANY HELD BY THEM
IMMEDIATELY PRIOR TO THE TRANSACTION);

 

20

--------------------------------------------------------------------------------


 

(IV)          ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY ARE SOLD,
LIQUIDATED OR DISTRIBUTED; OR

 

(V)           THERE IS A “CHANGE OF CONTROL” OR A “CHANGE IN THE EFFECTIVE
CONTROL” OF THE COMPANY WITHIN THE MEANING OF SECTION 280G OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.

 


(B)   THE COMMITTEE OR THE BOARD MAY, IN ITS DISCRETION, PROVIDE IN ANY AWARD
AGREEMENT, SEVERANCE PLAN OR OTHER INDIVIDUAL AGREEMENT, THAT, IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY, THE AWARD HELD BY A PARTICIPANT SHALL BECOME
VESTED, EXERCISABLE AND/OR PAYABLE TO SUCH EXTENT AS SPECIFIED IN SUCH DOCUMENT.


 


(C)   IN THE EVENT OF A CHANGE OF CONTROL, THE SURVIVING, CONTINUING, SUCCESSOR,
OR PURCHASING ENTITY OR PARENT THEREOF, AS THE CASE MAY BE (THE “ACQUIROR”),
MAY, WITHOUT THE CONSENT OF ANY PARTICIPANT, EITHER ASSUME THE COMPANY’S RIGHTS
AND OBLIGATIONS UNDER OUTSTANDING AWARDS OR SUBSTITUTE FOR OUTSTANDING AWARDS
SUBSTANTIALLY EQUIVALENT EQUITY AWARDS FOR THE ACQUIROR’S STOCK.  IN THE EVENT
THE ACQUIROR ELECTS NOT TO ASSUME OR SUBSTITUTE FOR OUTSTANDING AWARDS IN
CONNECTION WITH A CHANGE OF CONTROL, ANY UNEXERCISED AND/OR UNVESTED PORTIONS OF
SUCH OUTSTANDING AWARDS SHALL BECOME IMMEDIATELY EXERCISABLE AND VESTED IN FULL
AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE OF CONTROL.  THE
EXERCISE AND/OR VESTING OF ANY AWARD THAT WAS PERMISSIBLE SOLELY BY REASON OF
THIS PARAGRAPH 11.2 SHALL BE CONDITIONED UPON THE CONSUMMATION OF THE CHANGE IN
CONTROL.  ANY AWARDS WHICH ARE NOT ASSUMED OR REPLACED BY THE ACQUIROR IN
CONNECTION WITH THE CHANGE OF CONTROL NOR EXERCISED AS OF THE TIME OF
CONSUMMATION OF THE CHANGE OF CONTROL SHALL TERMINATE AND CEASE TO BE
OUTSTANDING EFFECTIVE AS OF THE TIME OF CONSUMMATION OF THE CHANGE OF CONTROL.


 


12.           COMPLIANCE WITH SECURITIES LAW.


 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(i) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (ii) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

21

--------------------------------------------------------------------------------


 


13.           TAX WITHHOLDING.


 


13.1         TAX WITHHOLDING IN GENERAL.  THE COMPANY SHALL HAVE THE RIGHT TO
DEDUCT FROM ANY AND ALL PAYMENTS MADE UNDER THE PLAN, OR TO REQUIRE THE
PARTICIPANT, THROUGH PAYROLL WITHHOLDING, CASH PAYMENT OR OTHERWISE, INCLUDING
BY MEANS OF A CASHLESS EXERCISE OF AN OPTION, TO MAKE ADEQUATE PROVISION FOR,
THE FEDERAL, STATE, LOCAL AND FOREIGN TAXES, IF ANY, REQUIRED BY LAW TO BE
WITHHELD BY THE PARTICIPATING COMPANY GROUP WITH RESPECT TO AN AWARD OR THE
SHARES ACQUIRED PURSUANT THERETO.  THE COMPANY SHALL HAVE NO OBLIGATION TO
DELIVER SHARES OF STOCK, TO RELEASE SHARES OF STOCK FROM AN ESCROW ESTABLISHED
PURSUANT TO AN AWARD AGREEMENT, OR TO MAKE ANY PAYMENT IN CASH UNDER THE PLAN
UNTIL THE PARTICIPATING COMPANY GROUP’S TAX WITHHOLDING OBLIGATIONS HAVE BEEN
SATISFIED BY THE PARTICIPANT.


 


13.2         WITHHOLDING IN SHARES.  THE COMPANY SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO DEDUCT FROM THE SHARES OF STOCK ISSUABLE TO A PARTICIPANT
UPON THE EXERCISE OR SETTLEMENT OF AN AWARD, OR TO ACCEPT FROM THE PARTICIPANT
THE TENDER OF, A NUMBER OF WHOLE SHARES OF STOCK HAVING A FAIR MARKET VALUE, AS
DETERMINED BY THE COMPANY, EQUAL TO ALL OR ANY PART OF THE TAX WITHHOLDING
OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP.  THE FAIR MARKET VALUE OF ANY
SHARES OF STOCK WITHHELD OR TENDERED TO SATISFY ANY SUCH TAX WITHHOLDING
OBLIGATIONS SHALL NOT EXCEED THE AMOUNT DETERMINED BY THE APPLICABLE MINIMUM
STATUTORY WITHHOLDING RATES.


 


14.           TERMINATION OR AMENDMENT OF PLAN.


 

The Committee may terminate or amend the Plan at any time.  However, without the
approval of the Company’s stockholders, there shall be (a) no increase in the
maximum aggregate number of shares of Stock that may be issued under the Plan
(except by operation of the provisions of Section 4.2), (b) no change in the
class of persons eligible to receive Awards, and (c)  no other amendment of the
Plan that would require approval of the Company’s stockholders under any
applicable law, regulation or rule; provided, however, that the maximum
aggregate number of shares of Stock that may be issued under the Plan may be
increased without stockholder approval in accordance with
Rule 4350(i)(1)(A)(iii) of the Nasdaq Qualitative Listing Requirements (or any
other applicable rule of the securities exchange on which shares of Stock are
then trading) in connection with business acquisitions by the Company following
the Effective Date.  No termination or amendment of the Plan shall affect any
then outstanding Award unless expressly provided by the Committee.  In any
event, no termination or amendment of the Plan may adversely affect any then
outstanding Award without the consent of the Participant, unless such
termination or amendment is necessary to comply with any applicable law,
regulation or rule.

 


15.           MISCELLANEOUS PROVISIONS.


 


15.1         REPURCHASE RIGHTS.  SHARES ISSUED UNDER THE PLAN MAY BE SUBJECT TO
ONE OR MORE REPURCHASE OPTIONS, OR OTHER CONDITIONS AND RESTRICTIONS AS
DETERMINED BY THE COMMITTEE IN ITS DISCRETION AT THE TIME THE AWARD IS GRANTED. 
THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN AT ANY TIME ANY REPURCHASE RIGHT IT
MAY HAVE, WHETHER OR NOT SUCH RIGHT IS THEN EXERCISABLE, TO ONE OR MORE PERSONS
AS MAY BE SELECTED BY THE COMPANY.  UPON REQUEST BY THE COMPANY, EACH
PARTICIPANT SHALL EXECUTE ANY AGREEMENT EVIDENCING SUCH TRANSFER RESTRICTIONS
PRIOR TO THE RECEIPT OF SHARES OF STOCK HEREUNDER AND SHALL PROMPTLY PRESENT TO
THE COMPANY ANY AND ALL CERTIFICATES REPRESENTING SHARES OF STOCK ACQUIRED
HEREUNDER FOR THE PLACEMENT ON SUCH CERTIFICATES OF APPROPRIATE LEGENDS
EVIDENCING ANY SUCH TRANSFER RESTRICTIONS.

 

22

--------------------------------------------------------------------------------


 


15.2         PROVISION OF INFORMATION.  EACH PARTICIPANT SHALL BE GIVEN ACCESS
TO INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT INFORMATION GENERALLY
MADE AVAILABLE TO THE COMPANY’S COMMON STOCKHOLDERS.


 


15.3         RIGHTS AS EMPLOYEE.  NO PERSON, EVEN THOUGH ELIGIBLE PURSUANT TO
SECTION 5, SHALL HAVE A RIGHT TO BE SELECTED AS A PARTICIPANT, OR, HAVING BEEN
SO SELECTED, TO BE SELECTED AGAIN AS A PARTICIPANT.  NOTHING IN THE PLAN OR ANY
AWARD GRANTED UNDER THE PLAN SHALL CONFER ON ANY PARTICIPANT A RIGHT TO REMAIN
AN EMPLOYEE, OR INTERFERE WITH OR LIMIT IN ANY WAY ANY RIGHT OF A PARTICIPATING
COMPANY TO TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME.  TO THE EXTENT THAT
AN EMPLOYEE OF A PARTICIPATING COMPANY OTHER THAN THE COMPANY RECEIVES AN AWARD
UNDER THE PLAN, THAT AWARD CAN IN NO EVENT BE UNDERSTOOD OR INTERPRETED TO MEAN
THAT THE COMPANY IS THE EMPLOYEE’S EMPLOYER OR THAT THE EMPLOYEE HAS AN
EMPLOYMENT RELATIONSHIP WITH THE COMPANY.


 


15.4         RIGHTS AS A STOCKHOLDER.  A PARTICIPANT SHALL HAVE NO RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY AN AWARD UNTIL THE DATE OF THE
ISSUANCE OF SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF
THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).  NO
ADJUSTMENT SHALL BE MADE FOR DIVIDENDS, DISTRIBUTIONS OR OTHER RIGHTS FOR WHICH
THE RECORD DATE IS PRIOR TO THE DATE SUCH SHARES ARE ISSUED, EXCEPT AS PROVIDED
IN SECTION 4.2 OR ANOTHER PROVISION OF THE PLAN.


 


15.5         FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE EXERCISE OR SETTLEMENT OF ANY AWARD.


 


15.6         BENEFICIARY DESIGNATION.  SUBJECT TO LOCAL LAWS AND PROCEDURES,
EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION OF A
BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN TO WHICH THE
PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH BEFORE HE OR
SHE RECEIVES ANY OR ALL OF SUCH BENEFIT.  EACH DESIGNATION WILL REVOKE ALL PRIOR
DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE
COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING
WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME.  IF A MARRIED PARTICIPANT
DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS
OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S SPOUSE. 
IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS
LIVING AT THE TIME OF THE PARTICIPANT’S DEATH, THE COMPANY WILL PAY ANY
REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S LEGAL REPRESENTATIVE.


 


15.7         UNFUNDED OBLIGATION.  PARTICIPANTS SHALL HAVE THE STATUS OF GENERAL
UNSECURED CREDITORS OF THE COMPANY.  ANY AMOUNTS PAYABLE TO PARTICIPANTS
PURSUANT TO THE PLAN SHALL BE UNFUNDED AND UNSECURED OBLIGATIONS FOR ALL
PURPOSES, INCLUDING, WITHOUT LIMITATION, TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974.  NO PARTICIPATING COMPANY SHALL BE REQUIRED TO
SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO CREATE ANY TRUSTS, OR
ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH OBLIGATIONS.  THE COMPANY
SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY INVESTMENTS, INCLUDING
TRUST INVESTMENTS, WHICH THE COMPANY MAY MAKE TO FULFILL ITS PAYMENT OBLIGATIONS
HEREUNDER.  ANY INVESTMENTS OR THE CREATION OR

 

23

--------------------------------------------------------------------------------


 

maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company.  The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.


 


15.8         SECTION 409A. TO THE EXTENT THAT THE COMMITTEE DETERMINES THAT ANY
AWARD GRANTED UNDER THE PLAN IS, OR MAY REASONABLY BE, SUBJECT TO SECTION 409A
OF THE CODE (TOGETHER, WITH ANY STATE LAW OF SIMILAR EFFECT, “SECTION 409A”),
THE AWARD AGREEMENT EVIDENCING SUCH AWARD SHALL INCORPORATE THE TERMS AND
CONDITIONS NECESSARY TO AVOID THE CONSEQUENCES DESCRIBED IN
SECTION 409A(A)(1) OF THE CODE (OR ANY SIMILAR PROVISION).  TO THE EXTENT
APPLICABLE AND PERMITTED BY LAW, THE PLAN AND AWARD AGREEMENTS SHALL BE
INTERPRETED IN ACCORDANCE WITH SECTION 409A AND DEPARTMENT OF TREASURY
REGULATIONS AND OTHER INTERPRETIVE GUIDANCE ISSUED THEREUNDER, INCLUDING WITHOUT
LIMITATION ANY SUCH REGULATIONS OR OTHER GUIDANCE THAT MAY BE ISSUED OR AMENDED
AFTER THE DATE OF GRANT OF ANY AWARD HEREUNDER.


 

Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award is, or may reasonably be, subject to
Section 409A and related Department of Treasury guidance (including such
Department of Treasury guidance issued from time to time), the Committee may,
without the Participant’s consent, adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(A) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (B) comply with
the requirements of Section 409A and related Department of Treasury guidance.

 

In addition, and except as otherwise set forth in the applicable Award
Agreement, if the Company determines that any Award granted under this Plan
constitutes, or may reasonably constitute, “deferred compensation” under
Section 409A and the Participant is a “specified employee” of the Company at the
relevant date, as such term is defined in Section 409A(a)(2)(B)(i), then any
payment or benefit resulting from such Award will be delayed until the earliest
date following the Participant’s “separation from service” with the
Participating Company Group within the meaning of Section 409A on which the
Company can provide such payment or benefit to the Participant without the
Participant’s incurrence of any additional tax or interest pursuant to
Section 409A, with all payments or benefits due thereafter occurring in
accordance with the original schedule.  In addition, this Plan and the benefits
to be provided hereunder are intended to comply in all respects with the
applicable provisions of Section 409A.

 

Notwithstanding anything to the contrary contained herein, neither the Company
nor any of its Affiliates shall be responsible for, or required to reimburse or
otherwise make any Participant whole for, any tax or penalty imposed on, or
losses incurred by, any Participant that arises in connection with the potential
or actual application of Section 409A to any Award granted hereunder.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Adobe Systems Incorporated Amended 2005 Equity Incentive Assumption
Plan, as amended, was duly adopted by the Executive Compensation Committee of
the Board of Directors of the Company on January 24, 2008.

 

 

 

/s/ Karen Cottle

 

Karen Cottle, Secretary

 

25

--------------------------------------------------------------------------------
